.




                                                      I




          OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                           AUSTIN   ’




    Kononble  Jo.l’utts
    countyAttolnay
    orlM1   county
    Aadorsoa, Texu
.JeaorglrJoemlltE*    Irg)t
                                                                     i. -.
           ...~._                                                        .
                                                               'i,

             .QnrslrrCm IO cMmor Oountr or the stdo
         of Toma llabloior bugem woaltUgtr0a      l
         felluroto proprrly
                          plaoo a oulrertullbor
                                              a dorig-
         mted Stat.Kighray,profldti pemloolon-49bxlng
         oul.~lo obtallud?

             Vhlo queotlondooriot oeoato hare overa-
         ~rloon
              ,intb roporto4
                           .aaooo.
             "Theugumont fromthe eouaty'mrldolo thlor
             managaomnt and oontrol
         Z'gll                        of the highwaylo lxar-
         oloedby the State ElghwayDepartasnt.Orlmoo
         Countyno longerhaa any mMwlty la the pro-
         Piooo;and therefore It appearsthatthe 8tato
         HighwayDepartment lo l&able.The StateHighray
         Departmenthas olnorrsoonstruoted    the rlght-ot-
        'warin the lmuiedlak rlolnlt~   or thr dunged pro-
         P-tY*,
              The ohangoln oont*l 0r tha highwaylo
         what make6the problemoompl*x.I rlaa no stat-
         uto touahlng the qw8tloa* '.
                                                 to ui the
          Upon thlo stateor ia&@ you hareoubmltted
followlag
        qurIltlont
             gQW3TIOli:Ir Qrlau County or the Stateot
         Pak~llable torbamagaonoultiugfroma tailuru
         topro~lyp~oe~o~~e~t~rr~~l
         tpz;-T,      prmldd   pemloolonto b
                   0
            Subooquont            yourletterof October 17,
                       to reoolrlag
lwl, *e wrota you on lwmber 16 19u, nQu00tlng that ymTr
a&lo8 uo whether the reoozmtruotfon
                                  or salntenauoaof the hi*
ry ir questlo br th6 State Eleha6yDopartantin 6ny m6nn6r
oauad   flu                  and whothoror not the eulrert9.n
             damagein queotloa
qu66tlon ~66 6h6ng64 or reaonotruot&la my mannuB In roplJ
t0   thi0 in@ry  0nNo~edu 85, 19U, youwrotooil 80 r0n0w:
              *Taik10 ln umw to rob latterdated
         Hovomber l8tha&lag whothoror not the moon-
         ltr uo tloo n
                     r the himay by lihm Stak El&way DC
         partaantin any manor oauod tlu damageln wo-
         tloa and whetheror not the oulrer$In qumotP011
        olunge4’or noonotruotod In any manner.
     W(LR                                                               .~
            "To both of those qurotlono the aauar~$f ':
     ‘llo ’ l   The   x lg b m y   Dq wlr tBm   h a s ma nly   a a lnta la -s
     ti tbh, ~l"tiOUblr 66otion fd tho aighraf.                   jbavy'
      r$no esohyearVWIJF   the  edmnl~af&nrcooglld+r--
            an4.natumlJ.yneualrton4rlllarou#o&$o
     porY &mlly raotors.the     emboikmoat, .60th8 state-
     ment 8 *ThestateEighvm~     Departneat has alme ro-
     .oonotNateQ the rlghf-ofzray  f.n the lmmoillnto viol-
     nlty~ot.the damogeQproperty'    rlmplg Emanithat
     tha doputmqnthaa lasJn$dnoQ it.
           aIt.lo.trw that OrlmeoCountyronotruotrd
     tho.oul~u%laquestion    whereit now lo. The EQh-
     wqlo, poq a *in art+-ial   h.Wmy, andwas Dakea
.    over.by '$ha'G$atrKlghtray&Jspartzent
                                         rem soonmf-
     to? lto.ooagletl~~nbf ~?r~eo~$louaty,

            #+x1 ‘gladly.enewor any further questtom
         .Tr,
     whlohyou.mayham.'




..
      hlghway by tho.Stak Klghuay Dopartmoate
                    ia our undorotaadlng
                    It                    irroa your lettrro rbow quot-
      oathatthohl           ln question was oklglmllybuiltby Orimer
      couaty, an4 that @Tot  failure at tha tlao oi muoh.oonrtruetloa
      to pro~ido&~OulYutin #id highmy has6lvort.dowtela wetor
      rooultlng ln ~daaw~o to abutting pmsporty.    Buboequentto tam
      ooairtruotlon~or    raid hlghwq    b   the oounty the state Highnay
              nt took imm over en6 ~6~uLLltalnod   lt~elnooouoh tlma
         6 b&as the oaoo lt 1s okr opinion thatthe dama&@’& any,
      g r-                                                                           l
      to the 'abutting property b rlrtq oi .tallure to O&l     a
      oulvort rooultrd lamedlet
                              & up04t Oarpi0ti0n 0r th0 hi*16y
      althou& water maj not hate boa dltertrd  by lt tintll owm sub-
      lr q uuit
             tlga.  T h u r fo r w
                                 re,uo CU th eq inlo athat th edotage
      noulted from the oonatruatlon  and not trap the mnlntananoo eC
      mah highway.
                 You am themfon,   adrlood       it ln
                                                    that   oplnlon
                                                                 thb

:    .i$thlid.partad    that unbrtha    frrtr ret forth the waunty
      &a&not tkttt@a lo llible tar any b.mga rwaltlng fmatho
      iNmUwto        pmido,th    oulrert inquootielt.                  ”

                    NO truot that thlo   rully   anowe     tha qu*otlon    pnooat-
    .:.6byym.        :.